

116 S3619 IS: Strengthening Unemployment Insurance for Coronavirus Impacted Workers and Students Act
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3619IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Reed introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of division A of the CARES Act to modify certain provisions related to unemployment compensation, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Unemployment Insurance for Coronavirus Impacted Workers and Students Act.2.Expansion of Pandemic Unemployment Assistance(a)In generalSection 2102(b) of the CARES Act (Public Law 116–136) is amended to read as follows:(b)Assistance for unemployment as a result of COVID–19Subject to subsection (c), the Secretary shall provide pandemic unemployment assistance—(1)to any covered individual while such individual is unemployed, partially unemployed, or unable to work for the weeks of such unemployment with respect to which the individual is not entitled to any other unemployment compensation (as that term is defined in section 85(b) of title 26, United States Code) or waiting period credit; and(2)to any other individual for weeks with respect to which the individual would be a covered individual but for the individual’s lack of a recent attachment to the labor force..(b)Amount of assistance for new job entrants(1)In generalSection 2102(d) of such Act is amended—(A)in paragraph (1), by striking The assistance authorized under subsection (b) and inserting Except as provided in paragraph (2), the assistance authorized under subsection (b)(1);(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)Amount of assistance for new job entrantsThe assistance authorized under subsection (b)(2) for an individual described in such subsection for a week shall be an amount equal to $300..(2)Conforming amendmentSection 2102(d)(2) of such Act is amended by striking subsection (b) and inserting subsection (b)(1). (c)Relationship with Federal Pandemic Unemployment CompensationSection 2104(i)(2)(C) of such Act is amended by striking section 2102 and inserting section 2102 (other than assistance provided under subsection (b)(2) of such section).3.Federal Pandemic Short-Time CompensationSection 2104(b) of the CARES Act (Public Law 116–136) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)Federal Pandemic Short-Time CompensationAny agreement under this section shall provide that, in the case of a State that provides under the State law for the payment of short-time compensation under a short-time compensation program (as defined in section 3306(v) of the Internal Revenue Code of 1986), the State agency of the State will make payments of compensation (as defined in subsection (h) of such section) to employees participating in such program in amounts and to the extent that they would be determined under such program if the State law of the State were applied, with respect to any week for which the individual is (disregarding this section) otherwise eligible under the program under the State law to receive such compensation, as if such State law had been modified in a manner such that the amount of compensation payable for any week shall be equal to the amount determined under the State law (before the application of this paragraph) plus $600 (in this section referred to as Federal Pandemic Short-Time Compensation)..4.Extension of Federal Pandemic Unemployment CompensationSection 2104(e) of the CARES Act (Public Law 116–136) is amended to read as follows:(e)Applicability(1)In generalAn agreement entered into under this section shall apply to weeks of unemployment—(A)beginning on or after March 13, 2020; and(B)ending on or before January 1, 2021.(2)Transition rule for individuals remaining entitled to regular compensation as of January 1, 2021In the case of any individual who, as of the date specified in paragraph (1)(B), has not yet exhausted all rights to regular compensation under the State law of a State with respect to a benefit year that began before such date (or short-time compensation in the case of a State described in subsection (b)(1)(B)), Federal Pandemic Unemployment Compensation or Federal Pandemic Short-Time Compensation (as the case may be) shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for regular compensation (or short-time compensation) with respect to such benefit year.(3)TerminationNotwithstanding any other provision of this subsection, no Federal Pandemic Unemployment Compensation or Federal Pandemic Short-Time Compensation shall be payable for any week beginning after June 30, 2021..5.Disregard of certain compensation for means-tested programs(a)Federal Pandemic Unemployment CompensationSection 2104(h) of the CARES Act (Public Law 116–136) is amended to read as follows:(h)Payment To be disregarded for purposes of all Federal and Federally assisted programsA Federal Pandemic Unemployment Compensation or Federal Pandemic Short-Time Compensation payment shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds..(b)Enhanced benefits under the Railroad Unemployment Insurance ActSection 2(a)(5) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)) is amended by adding at the end the following:(C)A recovery benefit payable under subparagraph (A) shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds..6.Extension of full Federal funding of extended unemployment compensationSection 4105 of the Families First Coronavirus Response Act (Public Law 116–127) is amended by striking December 31, 2020 each place it appears and inserting June 30, 2021.